Citation Nr: 1143644	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the severance of service connection for Type II diabetes mellitus was proper. 

2.  Whether the severance of service connection for loss of use of both feet due to diabetic peripheral neuropathy was proper. 

3.  Whether the severance of special monthly compensation (SMC) for loss of use of both feet due to diabetic peripheral neuropathy was proper. 

4.  Whether the severance of entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 was proper. 

5.  Whether the severance of entitlement to an automobile allowance and adaptive equipment was proper. 

6.  Whether the severance of entitlement to specially adapted housing was proper. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO severed service connection for Type II diabetes mellitus and loss of use of both feet due to diabetic peripheral neuropathy, as well as entitlement to SMC for loss of use of both feet due to diabetic peripheral neuropathy, DEA under 38 U.S.C.A. Chapter 35, an automobile allowance and adaptive equipment, and specially adapted housing.  All severances were effective September 1, 2006. 

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a lung disability.  In June 2010, the RO granted service connection for that disability and thereby resolved the appeal as to that issue. 

The issue of entitlement to an increased rating for residuals of lung cancer, status post lobectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

These issues were remanded for further development in March 2011, and now return again before the Board.  A hearing before the undersigned Acting Veterans Law Judge was held in May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to effectuate the severance of service connection for Type II diabetes mellitus, service connection for loss of use of both feet due to diabetic peripheral neuropathy, SMC for loss of use of both feet, entitlement to DEA under 38 U.S.C.A. Chapter 35, entitlement to an automobile allowance and adaptive equipment, and entitlement to specially adapted housing.

2.  The RO, in a February 2002 rating decision, granted service connection for diabetes mellitus based on a presumption of Agent Orange exposure due to service in Vietnam, as well as service connection for loss of use of both feet due to diabetic peripheral neuropathy, SMC for loss of use of both feet, entitlement to DEA under 38 U.S.C.A. Chapter 35, entitlement to an automobile allowance and adaptive equipment, and entitlement to specially adapted housing, all based on a grant of service connection for diabetes mellitus.

3.  In granting the claims noted above in February 2002, the RO erroneously concluded that the Veteran's service included service in the Republic of Vietnam as defined by VA regulations.  

4.  The Veteran did not set foot on the shores of Vietnam; there is no evidence showing that he had duty or visitation in Vietnam as defined by VA regulations or that he was otherwise exposed to Agent Orange.

5.  The rating decision of February 2002 which granted service connection for diabetes mellitus and associated conditions as a presumptive condition of herbicide exposure was clearly and unmistakable erroneous.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309 (2011).

2.  The criteria for restoration of service connection for loss of use of both feet due to diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (2011).

3.  The criteria for restoration of service connection for special monthly compensation (SMC) for loss of use of both feet due to diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (2011).

4.  The criteria for restoration of entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (2011).

5.  The criteria for restoration of service connection for entitlement to an automobile allowance and adaptive equipment have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (2011).

6.  The criteria for restoration of service connection for entitlement to specially adapted housing have not been met.  38 U.S.C.A. §§ 1110, 1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a Veteran in the development of his claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  However, inasmuch as the propriety of the severance involves a determination as to clear and unmistakable error (CUE), the VCAA is not for application.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Regardless, the Board notes that the Veteran was provided the appropriate due process by several letters following the rating decision proposing severance. Clearly, he was made aware of what was necessary to establish service connection, and was provided appropriate due process with regard to the need to submit evidence showing that the severance should not take place.  


Propriety of the Severance of Service Connection

The Veteran and his representative contend, in essence, that the Veteran has met the presumptive requirements of service connection for diabetes mellitus due to herbicide exposure, and should retain service connection for diabetes mellitus on a presumptive basis.  It is further contended that the grant of service connection for the other claimed conditions all as secondary to service connected diabetes mellitus based on a presumption of Agent Orange exposure due to service in Vietnam, and entitlement to special monthly compensation, should be restored.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2002; 38 C.F.R. §§ 3.307, 3.309(e) (2011).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442- 41449, and 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  

In July 2001, the Veteran filed a claim for service connection.  In a February 2002 rating decision, the RO granted service connection for Type II diabetes mellitus, based on presumed exposure to herbicides, and additionally granted service connection for loss of use of both feet, SMC due to loss of use of both feet, entitlement to specially adapted housing, entitlement to automobile and adaptive equipment, and entitlement to Dependents' Educational Assistance, all secondary to the grant of service connection for diabetes.  

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed and amended.  38 C.F.R. § 3.105(a) (2011).

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  Where severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons thereof, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (2011).

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).  ((The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

The Court has held that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.))  At the outset, it is important to address whether or not the procedural requirements were met as to severance of service connection and the ancillary issues that flowed therefrom.

The Veteran and his representative have not asserted, nor has the record shown, that there were any procedural deficiencies with regard to the provisions of 38 C.F.R. § 3.105(d).  A rating decision of January 2006 proposed severance of the aforementioned rating, and the Veteran was given notice of the proposed severance that same month.  In May 2006, four months later, the Veteran's ratings for diabetes mellitus as well as the other issues on appeal were severed effective September 2006, in accordance with 38 C.F.R. § 3.105(d), and he was notified of the severance in June 2006.  The severance procedures were properly followed.

Here the Veteran does not claim that he set foot in Vietnam.  He has testified that he was stationed aboard a ship in the waters off Vietnam, in a harbor within sight of Vietnam.  At his May 2011 hearing, the Veteran testified that his ship was docked in Da Nang Harbor twice, but that he did not think he set foot on Vietnam.  A review of the history of the ship the Veteran was stationed on indicates that the ships was in the official waters offshore from Vietnam several times, but does not indicate that the ship had a port of call in Vietnam.  

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § (a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  However, in regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).  

Pursuant to 38 C.F.R. § 3.13, service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  Such is not shown here.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Similarly, in another precedent opinion, the VA General Counsel concluded that the term "service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.

In this case, the Veteran has not claimed that he visited Vietnam, only that he was on a vessel that was docked within sight of Vietnam.  That is not the standard used in this regard.  VAOPGCPREC 27-97 indicates, in pertinent part, that it was Congress' intent to include the service of Veterans who actually served within the borders of the Republic of Vietnam and that Congress' focus was onground forces with no suggestion that Congress intended to liberalize the "Vietnam era" definition with respect to naval personnel serving on deep-water vessels off the shores of Vietnam.  Exposure to herbicides has not otherwise been demonstrated or shown.  In this regard, there is no evidence that the vessel was sprayed with Agent Orange while the Veteran was aboard, or that the Veteran had any other contact with herbicides.  

The Veteran's grant of service connection for diabetes mellitus was made on the presumption of exposure to herbicides due to service in Vietnam.  At the time of the February 2002 rating decision, the Veteran had not presented, and had not alleged, that he had diabetes mellitus in service or within one year of service discharge.  He also had not presented any evidence where a medical provider had attributed his diabetes to service or to herbicide exposure.  His claim was that he had diabetes based on ship board duty off the coast of Vietnam.  Further review of his file shows there was no treatment for diabetes in service or until many years thereafter.  In addition, no examiner has offered an opinion that the diabetes is related to service.  

Since the service department records fail to show that the Veteran had service in Vietnam as defined in VA regulations, and the Veteran has not contended that he had such service, a presumption of exposure to Agent Orange is not warranted.  The sole basis for the award of service connection was based on a presumption of the Veteran being exposed to Agent Orange in Vietnam.  The RO, in its February 2002 decision, erred by concluding that he had service in Vietnam.  At that time, there was no evidence that the Veteran had actual duty or visitation within the borders of the Republic of Vietnam, and he had not claimed as such.  Thus, the RO incorrectly applied the regulations.  It follows that the grant of service connection for all other issues on appeal, since they are based on a grant of service connection for diabetes, would also be erroneous.  

For the reasons stated above, the Board finds that the RO followed the proper procedures for severing service connection for diabetes mellitus due to herbicide exposure as well as for loss of use of both feet, special monthly compensation for loss of use of both feet, entitlement to Dependents' Educational Assistance, entitlement to an automobile allowance, and entitlement to specially adapted housing.   The awards for these conditions were clearly and unmistakably erroneous, and therefore, the appeal must be denied.


ORDER

Severance of service connection for Type II diabetes mellitus was proper and the appeal is denied.  

Severance of service connection for loss of use of both feet due to diabetic peripheral neuropathy was proper and the appeal is denied.  

Severance of special monthly compensation (SMC ) for loss of use of both feet due to diabetic peripheral neuropathy was proper and the appeal is denied.  

Severance of entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 was proper and the appeal is denied.  

Severance of entitlement to an automobile allowance and adaptive equipment was proper and the appeal is denied.  

Severance of entitlement to specially adapted housing was proper and the appeal is denied.  



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


